Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, see pages 10-12, filed 02/11/2021, with respect to claims 1-9 and 21-31 have been fully considered and are persuasive. The rejection of claims 1-9 and 21-31 has been withdrawn.
Examiner acknowledges claim 7 and 28 have been cancelled.

EXAMINER’S AMENDMENT
Authorization for this examiner's amendment was given in an interview with Colin Fowler on 03/05/2021.
The application has been amended as follows:
Claim 1; lines 3-4: Delete "2D space corresponding to a" and insert "virtual"
Claim 1; line 9: Delete "include" and insert "implement"
Claim 1; line 10: Delete "corresponding to the" and insert "into positions generated by the nesting orientation of the"
Claim 1; line 15-16: Delete "plurality of print patterns are oriented according to said nesting orientation" and insert "print instructions thus implement a set of nested pattern components arranged on the virtual sheet of fabric with print patterns applied and oriented relative to the orientation of the various nested pattern components"
Claim 1; line 17: Delete "the fabric" and insert "a fabric"

Allowable Subject Matter
Claims 1-6, 8-9, 21-27 and 29-31 are allowed.
Claims 1-6 and 8-9 are allowed because the prior art does not teach or make obvious modifying print instructions to implement a plurality of print patterns into positions generated by the nesting orientation of the nested pattern components, each nested pattern component in a nesting orientation, carries individualized relationships to print patterns based on abstract cut patterns that are implemented across the nesting orientation, wherein the print instructions thus implement a set of nested pattern components arranged on a virtual sheet of fabric with print patterns applied and oriented relative to the orientation of the various nested pattern components. It Is this combination of limitations, in combination with the other features and limitations of claim 1 that makes this claim allowable over the prior art of record.

Claims 21-24 are allowed because the prior art does not teach or make obvious a system comprising modifying print instructions to include a plurality of print patterns corresponding to nested pattern components, each nested pattern component in a nesting orientation, which is a diverse configuration including multiple types of differently shaped pattern components of a plurality of pattern components interspersed amongst one another, carries individualized relationships to print patterns based on abstract cut patterns that are implemented across the nesting orientation. It is this combination of limitations, in combination with the other features and limitations of claim 1 that makes this claim allowable over the prior art of record

Claims 26-27 and 29-31 are allowed because the prior art does not teach or make obvious a computer readable storage medium storing instructions comprising modifying print instructions to include a plurality of print patterns corresponding to a plurality of nested pattern components, each 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193.  The examiner can normally be reached on Monday-Friday 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/TRACEY M MCMILLION/Examiner, Art Unit 2853                                                                                                                                                                                                        
/ERICA S LIN/Primary Examiner, Art Unit 2853